Case 1:13-cv-08803-AT-KNF Document 58 Filed 03/29/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
UNITED STATES OF AMERICA. DOC #:
DATE FILED: _ 3/29/2021
Plaintiff,
-against- 13 Civ. 8803 (AT)

FERNANDO PABLO VILLARREAL CANTU, et ORDER
al.,

Defendants.

 

 

ANALISA TORRES, District Judge:

The Court is in receipt of Defendant Granos Rolados, S.A. de C.V.’s, motion for summary
judgment. ECF No. 57. The motion is DENIED without prejudice to renewal. Defendant is directed
to comply with the Court’s Individual Practices in Civil Cases III.C.

The Clerk of Court is directed to terminate the motion at ECF No. 57.

SO ORDERED.

Dated: March 29, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
